            Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 1 of 13


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       RUBY JEANNINE LUKESIC,                           No. 2:20-cv-00607-AC
12                         Plaintiff,
13              v.                                        ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,
15
                           Defendant.
16

17

18             Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”), finding her no longer disabled for the purposes of disability insurance benefits

20   (“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 401-34, and Supplemental

21   Security Income (“SSI”) under Title XVI of the Social Security Act (“the Act”), 42 U.S.C.

22   §§ 1381-1383f as of October 27, 2015.1

23   ////

24   ////

25   1
       DIB is paid to disabled persons who have contributed to the Disability Insurance Program, and
     who suffer from a mental or physical disability. 42 U.S.C. § 423(a)(1); Bowen v. City of New
26   York, 476 U.S. 467, 470 (1986). SSI is paid to financially needy disabled persons. 42 U.S.C.
     § 1382(a); Washington State Dept. of Social and Health Services v. Guardianship Estate of
27   Keffeler, 537 U.S. 371, 375 (2003) (“Title XVI of the Act, § 1381 et seq., is the Supplemental
     Security Income (SSI) scheme of benefits for aged, blind, or disabled individuals, including
28   children, whose income and assets fall below specified levels . . .”).
                                                      1
         Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 2 of 13


 1            For the reasons that follow, the court will GRANT plaintiff’s motion for summary
 2   judgment, and DENY the Commissioner’s cross-motion for summary judgment. The matter will
 3   be remanded to the Commissioner for further consideration.
 4                                    I. PROCEDURAL BACKGROUND
 5            Plaintiff filed applications for a period of disability, disability insurance benefits, and
 6   supplemental security income on October 31, 2011. AR 372-373, 374-379.2 In an undated
 7   decision, the Commissioner found plaintiff disabled beginning April 4, 2012. AR 265-266, 267-
 8   268. On October 30, 2015, the Commissioner determined that plaintiff was no longer disabled as
 9   of October 2015. AR 269-272. Plaintiff requested reconsideration of the determination on March
10   20, 2016. AR 278. A disability officer conducted a telephonic disability hearing on January 23,
11   2017. AR 300-309. Based on the information obtained from the disability hearing, the
12   Commissioner denied plaintiff’s request for review on July 25, 2017. AR 311. Plaintiff
13   requested a de novo hearing before an Administrative Law Judge on March 20, 2017. AR 315.
14   The Commissioner appointed ALJ Carol E. Eckerson to preside over the matter. AR 332-359.
15   ALJ Eckerson conducted the oral hearing on February 7, 2019. AR 191-228. Plaintiff appeared
16   represented by her attorney Robert Campbell. AR 193. Also present were Cheryl Chandler,
17   vocational expert, via telephone, and Ms. Smith, hearing monitor. Id.
18            ALJ Eckerson issued an unfavorable decision on February 27, 2019. AR 20-39. The
19   Appeals Council denied the request for review on January 18, 2020. AR 5-10. On that date, the
20   ALJ decision became the final decision of the Commissioner. 42 U.S.C. § 405(h). This timely
21   civil action followed. ECF No. 1; see 42 U.S.C. §§ 405(g), 1383c(3). The parties consented to
22   the jurisdiction of the magistrate judge. ECF No. 14. The parties’ cross-motions for summary
23   judgment, based upon the Administrative Record filed by the Commissioner, have been fully
24   briefed. ECF Nos. 13 (plaintiff’s summary judgment motion), 15 (Commissioner’s summary
25   judgment motion, 16 (plaintiff’s reply).
26                                      II. FACTUAL BACKGROUND
27            Plaintiff was born in 1962 and was borderline age between “younger person” and “person
28   2
         The AR is electronically filed at ECF No. 11 (AR 1 to AR 925).
                                                        2
        Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 3 of 13


 1   closely approaching advanced age” under the regulations at the time she filed her application.
 2   AR 236-37; see 20 C.F.R §§ 404.1563(c) and (d), 416.963(c) and (d) (same). Plaintiff has a high
 3   school education, and can communicate in English. AR 256. Plaintiff has work history as a store
 4   clerk, dishwasher, veterinary assistant, and in-home care nurses aid. AR 245-46.
 5                                      III. LEGAL STANDARDS
 6          The Commissioner’s decision that a claimant is not disabled will be upheld “if it is
 7   supported by substantial evidence and if the Commissioner applied the correct legal standards.”
 8   Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1011 (9th Cir. 2003). “‘The findings of the
 9   Secretary as to any fact, if supported by substantial evidence, shall be conclusive . . ..’” Andrews
10   v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (quoting 42 U.S.C. § 405(g)).
11          Substantial evidence is “more than a mere scintilla,” but “may be less than a
12   preponderance.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). “It means such relevant
13   evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.
14   Perales, 402 U.S. 389, 401 (1971) (internal quotation marks omitted). “While inferences from the
15   record can constitute substantial evidence, only those ‘reasonably drawn from the record’ will
16   suffice.” Widmark v. Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006) (citation omitted).
17          Although this court cannot substitute its discretion for that of the Commissioner, the court
18   nonetheless must review the record as a whole, “weighing both the evidence that supports and the
19   evidence that detracts from the [Commissioner’s] conclusion.” Desrosiers v. Secretary of HHS,
20   846 F.2d 573, 576 (9th Cir. 1988); Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985) (“The
21   court must consider both evidence that supports and evidence that detracts from the ALJ’s
22   conclusion; it may not affirm simply by isolating a specific quantum of supporting evidence.”).
23          “The ALJ is responsible for determining credibility, resolving conflicts in medical
24   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
25   Cir. 2001). “Where the evidence is susceptible to more than one rational interpretation, one of
26   which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart,
27   278 F.3d 947, 954 (9th Cir. 2002). However, the court may review only the reasons stated by the
28   ALJ in his decision “and may not affirm the ALJ on a ground upon which he did not rely.” Orn
                                                       3
        Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 4 of 13


 1   v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007); Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir.
 2   2003) (“It was error for the district court to affirm the ALJ’s credibility decision based on
 3   evidence that the ALJ did not discuss”).
 4          The court will not reverse the Commissioner’s decision if it is based on harmless error,
 5   which exists only when it is “clear from the record that an ALJ’s error was ‘inconsequential to the
 6   ultimate nondisability determination.’” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir.
 7   2006) (quoting Stout v. Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006)); see also Burch v.
 8   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
 9                                          IV. RELEVANT LAW
10          Disability Insurance Benefits and Supplemental Security Income are available for every
11   eligible individual who is “disabled.” 42 U.S.C. §§ 423(a)(1)(E) (DIB), 1381a (SSI). Plaintiff is
12   “disabled” if she is “‘unable to engage in substantial gainful activity due to a medically
13   determinable physical or mental impairment . . ..’” Bowen v. Yuckert, 482 U.S. 137, 140 (1987)
14   (quoting identically worded provisions of 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A)).
15          The Commissioner uses a five-step sequential evaluation process to determine whether an
16   applicant is disabled and entitled to benefits. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4);
17   Barnhart v. Thomas, 540 U.S. 20, 24-25 (2003) (setting forth the “five-step sequential evaluation
18   process to determine disability” under Title II and Title XVI). The following summarizes the
19   sequential evaluation:
20                  Step one: Is the claimant engaging in substantial gainful activity? If
                    so, the claimant is not disabled. If not, proceed to step two.
21
     20 C.F.R. §§ 404.1520(a)(4)(i), (b) and 416.920(a)(4)(i), (b).
22
                    Step two: Does the claimant have a “severe” impairment? If so,
23                  proceed to step three. If not, the claimant is not disabled.
24   Id., §§ 404.1520(a)(4)(ii), (c) and 416.920(a)(4)(ii), (c).
25                  Step three: Does the claimant's impairment or combination of
                    impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
26                  Subpt. P, App. 1? If so, the claimant is disabled. If not, proceed to
                    step four.
27
     Id., §§ 404.1520(a)(4)(iii), (d) and 416.920(a)(4)(iii), (d).
28
                                                         4
        Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 5 of 13


 1                   Step four: Does the claimant’s residual functional capacity make him
                     capable of performing his past work? If so, the claimant is not
 2                   disabled. If not, proceed to step five.
 3   Id., §§ 404.1520(a)(4)(iv), (e), (f) and 416.920(a)(4)(iv), (e), (f).

 4                   Step five: Does the claimant have the residual functional capacity
                     perform any other work? If so, the claimant is not disabled. If not,
 5                   the claimant is disabled.
 6   Id., §§ 404.1520(a)(4)(v), (g) and 416.920(a)(4)(v), (g).

 7           The claimant bears the burden of proof in the first four steps of the sequential evaluation

 8   process. 20 C.F.R. §§ 404.1512(a) (“In general, you have to prove to us that you are blind or

 9   disabled”), 416.912(a) (same); Bowen, 482 U.S. at 146 n.5. However, “[a]t the fifth step of the

10   sequential analysis, the burden shifts to the Commissioner to demonstrate that the claimant is not

11   disabled and can engage in work that exists in significant numbers in the national economy.” Hill

12   v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Bowen, 482 U.S. at 146 n.5.

13                                        V. THE ALJ’s DECISION

14           The ALJ made the following findings:

15                   1. The most recent favorable medical decision finding that the
                     claimant was disabled is the decision dated April 4, 2012. This is
16                   known as the “comparison point decision” or CPD.
17                   2. At the time of the CPD, the claimant had the following medically
                     determinable impairment: lung cancer. This impairment was found
18                   to result in the residual functional capacity to perform sedentary
                     work activity, with additional limitations.
19
                     3. [Step 1] Through the date of this decision, the claimant has not
20                   engaged in substantial gainful activity (20 CFR 404.1594(f)(1)).
21                   4. [Step 2] The medical evidence establishes that, since October 27,
                     2015, the claimant has had the following medically determinable
22                   impairments: lung cancer, non-small cell carcinoma, left lower
                     lobectomy, and right upper lobectomy. These are the claimant’s
23                   current impairments.
24                   5. [Step 3] Since October 27, 2015, the claimant has not had an
                     impairment or combination of impairments which meets or
25                   medically equals the severity of one of the listed impairments in 20
                     CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),
26                   404.1525, 404.1526, 416.920(d), 416.925 and 416.926).
27                   6. Medical improvement occurred on October 27, 2015 (20 CFR
                     404.1594(b)(1) and 416.994(b)(1)(i)).
28
                                                          5
            Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 6 of 13


 1                    7. [Preparation for Step 4] Since October 27, 2015, the impairment
                      present at the time of the CPD had decreased in medical severity to
 2                    the point where the claimant has had the residual functional capacity
                      to perform light work activity.
 3
                      8. [Preparation for Step 4] The claimant’s medical improvement is
 4                    related to the ability to work because it has resulted in an increase in
                      the claimant’s residual functional capacity (20 CFR 404.1594(c)
 5                    (3)(ii) and 416.994(b )(2)(iv)(B) ).
 6                    9. [Preparation for Step 4] Since October 27, 2015, the claimant has
                      continued to have a severe impairment or combination of
 7                    impairments (20 CFR 404.1594(1)(6) and 416.994(b)(5)(v)).
 8                    10. [Preparation for Step 4] Since October 27, 2015, based on the
                      current impairments, the claimant has had the residual functional
 9                    capacity to perform the full range of light work as defined in 20 CFR
                      404.1567(b) and 416.967(b).
10
                      11. [Step 4] Since October 27, 2015, the claimant has been capable
11                    of performing past relevant work as a cashier checker. This work has
                      not required the performance of work-related activities precluded by
12                    the claimant's residual functional capacity based on the impairments
                      present since October 27, 2015 (20 CFR 404.1565 and 416.965).
13
                      12. The claimant’s disability ended on October 27, 2015, and the
14                    claimant has not become disabled again since that date (20 CFR
                      404.1594(1)(7) and 416.994(b)(5)(vi)).
15

16   AR 25-34.

17             As noted, the ALJ concluded that plaintiff was not disabled beginning October 27, 2015

18   through the date of the decision under Sections 216(i) and 223(d) of Title II of the Act, 42 U.S.C.

19   §§ 416(i), 423(d), and Section 1614(a)(3)(A) of Title XVI of the Act, 42 U.S.C. § 1382c(a)(3)(A).

20   AR 22.

21                                               VI. ANALYSIS

22             Plaintiff alleges that (1) new and material evidence presented to the appeals counsel

23   warrants remand of this case to the ALJ; (2) the ALJ erred by improperly discounting a treating

24   physician’s opinion; and (3) the ALJ erred by improperly discounting plaintiff’s subjective

25   testimony. ECF No. 13. Because the court agrees with plaintiff as to the first argument and finds

26   that this issue subsumes the second argument, only the first and third arguments are discussed

27   below.

28   ////
                                                          6
        Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 7 of 13


 1          A. New Evidence Submitted to the Appeals Counsel Warrants Remand
 2          When a claimant submits evidence to the Appeals Council that an ALJ did not consider,
 3   and the Appeals Council considers that evidence in deciding whether to review the ALJ’s
 4   decision, the Appeals Council ordinarily includes that evidence in the administrative record. See
 5   20 C.F.R. § 404.970(a)(5). On judicial review, a court considers the new evidence in determining
 6   whether substantial evidence continues to support the ALJ’s findings and decision. See Brewes
 7   v. Comm’r of SSA, 682 F.3d 1157, 1163 (9th Cir. 2012) (“when the Appeals Council considers
 8   new evidence in deciding whether to review a decision of the ALJ, that evidence becomes part of
 9   the administrative record, which the district court must consider when reviewing the
10   Commissioner’s final decision for substantial evidence”). The question before the court is
11   whether, in light of the newly submitted evidence, the ALJ’s decision remains supported by
12   substantial evidence; whether it is still the case that “a reasonable mind” would find there is
13   enough evidence to support the ALJ’s decision even if the additional evidence had been
14   considered. See, Biestek v. Berryhill, 139 S. Ct. 1148, 115 (2019).
15          The additional evidence at issue here includes treatment records from plaintiff’s treating
16   cardiologist, Dr. Walter Fletscher. AR 49-74. In her decision, the ALJ addressed Dr. Fletscher’s
17   medical opinion based on the evidence she had before her. AR 31. The ALJ summarized the
18   evidence related to Dr. Fletscher as follows:
19                  In June 2017, Walter Fletcher [sic.], M.D., completed a treating
                    source statement. Dr. Fletcher noted the claimant’s diagnosis of
20                  COPD, hypertension, lung cancer, and carotid disease. Dr. Fletcher
                    noted the claimant's prognosis was fair. Dr. Fletcher noted the
21                  claimant should rest, status post lung cancer. Dr. Fletcher noted the
                    claimant’s medication might cause dizziness or nausea. He found
22                  the claimant was capable of even low stress work. He reported the
                    claimant had fatigue and shortness of breath, status post
23                  chemotherapy and radiation. He found that emotional factors
                    contributed to the severity of the claimant’s symptoms and
24                  limitations. He found the claimant’s impairments would be expected
                    to last at least 12 months. The claimant could walk for 1 to 2 blocks
25                  without rest or severe pain. The claimant could sit for approximately
                    4 hours. The claimant could stand and walk for approximately 2
26                  hours in an 8-hour workday. Dr. Fletcher opined the claimant could
                    not work. The claimant could lift and carry less than 10 pounds
27                  occasionally and 10 pounds occasionally. The claimant could rarely
                    stoop or bend. The claimant could never twist, crouch, squat and
28                  climb stairs and ladders. Dr. Fletcher found the claimant should
                                                        7
        Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 8 of 13


 1                  avoid concentrated exposure to extreme cold. The claimant should
                    avoid all exposure to extreme heat, high humidity, wetness, cigarette
 2                  smoke, perfumes, solvents, fumes, odors, gases, and dust. The
                    claimant would likely be absent more than four days per month,
 3                  because of her impairment or treatment. Dr. Fletcher opined the
                    claimant was disabled from working. He noted the claimant
 4                  experiences dizziness and fatigue (19F).
 5   AR 31. The ALJ noted Dr. Fletscher’s opinion that the plaintiff was disabled from working. AR

 6   32. However, she found that “Dr. Fletcher reported overly restrictive assessments, given the

 7   minimal evidence of treatment and decreased symptom severity. There is no updated evidence of

 8   recurrence of lung cancer or imaging studies supportive of the severity alleged.” Id. The ALJ

 9   gave Dr. Fletscher’s opinion little weight, finding it was “conclusory and not supported by the

10   objective evidence.” AR 33.

11          Dr. Fletscher’s medical records submitted on appeal include multiple echocardiogram

12   reports confirming that plaintiff suffers from mitral regurgitation and tricuspid regurgitation. See

13   AR 49-50, 54, 55. The most recent echocardiogram report from January 2018 showed normal left

14   ventricle size with inferior base hypokinesis with good overall contractility and systolic function,

15   with septal movement toward left ventricle; mild concentric left ventricular hypertrophy, normal

16   aortic root size with mild sclerosis without aortic stenosis with trace aortic insufficiency. AR 54-

17   55. Borderline left atrial enlargement with very mild mitral regurgitation with mild mitral annular

18   calcification and borderline mitral valve prolapse; and mild to moderate right atrial and right

19   ventricle enlargement with borderline tricuspid valve prolapse with mild to moderate tricuspid

20   regurgitation and some pulmonic insufficiency with fair right ventricular ejection fraction with

21   right ventricular hypertrophy and pulmonary hypertension (estimated). AR 54.

22          The evidence submitted on appeal also includes a pulmonary function report from April

23   2017, which showed a moderately severe obstructive airway. AR 58. When compared to a study

24   from April 15, 2014, the vital capacities and total lung capacity remain normal; however, the new

25   report finds there has been a worsening in the FEV1, FEV1 to FVC ratio. AR 58. In the 2014

26   study, there was significant improvement in this area after albuterol inhalation, which is “not the

27   case on the present study.” AR 58. Airway resistance has increased since the April 2014 study.

28   There has been very slight improvement in the diffusing capacity for carbon monoxide. AR 58.
                                                       8
        Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 9 of 13


 1          There is no dispute that the ALJ does not appear to have possessed Dr. Fletscher’s
 2   treatment records, the echocardiogram report, or the pulmonary function report; the ALJ does not
 3   discuss the evidence in the decision, nor is the evidence exhibited by the ALJ. The
 4   Commissioner asserts that this is because plaintiff “failed to produce them, despite being
 5   represented by an attorney at the hearing (AR 23, 194, 316).” ECF No. ECF No. 15 at 11. While
 6   this may be true, there is a letter in the record from plaintiff to the Commissioner stating she feels
 7   her counsel at the ALJ hearing level did not even try “to prove my case or defend me.” AR 14.
 8   She goes on to state “I am going to appeal on my own and produce to the appeals council all my
 9   medical records plus all updates that I feel [my counsel] should have done with the [ALJ] appeal I
10   just lost.” Id. Considering this letter, and because the Commissioner makes no argument court is
11   required to do otherwise, plaintiff’s failure to produce the records at an earlier date will not be
12   held against her.
13          Upon review of the record the court finds the submission of the additional evidence
14   warrants remand; the ALJ must have an opportunity to consider the entire record. The additional
15   records from Dr. Fletscher are clearly relevant to the ALJ’s evaluation of Dr. Fletscher’s medical
16   opinion. The Commissioner argues that the new records do not alter the fact that other treatment
17   notes from other medical providers showed normal findings, and these records continue to
18   support the ALJ’s conclusion notwithstanding the test results from Dr. Fletscher submitted after
19   the ALJ’s decision. ECF No. 15 at 11, citing AR 747, 700, 898, 742, 818, 829 (doing well), 701,
20   744, 820, 813, 835, 831 (normal findings on examination)). The undersigned disagrees. The ALJ
21   specifically discounted Dr. Fletscher’s opinion on the basis that his opinion was not supported by
22   “objective evidence.” AR 33. Objective evidence specifically from Dr. Fletscher submitted on
23   appeal goes directly to the continuing validity of this conclusion. It is the ALJ’s province to
24   weigh these opinions in the first instance and determine their impact on disability. The
25   undersigned declines to make the decision for the ALJ that the newly submitted test results are
26   inconsequential to her earlier determination that insufficient objective evidence supported Dr.
27   Fletscher’s opinion. The case must be remanded so the ALJ can properly consider the relevant
28   evidence.
                                                         9
       Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 10 of 13


 1          B. Subjective Testimony
 2          Plaintiff alleges that the ALJ erred by improperly discounting her subjective testimony.
 3   The undersigned agrees. The Ninth Circuit has summarized the ALJ’s task with respect to
 4   assessing a claimant’s credibility as follows:
 5                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
 6                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
 7                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
 8                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
 9                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony ... simply because there
10                  is no showing that the impairment can reasonably produce the degree
                    of symptom alleged.
11
                    Second, if the claimant meets this first test, and there is no evidence
12                  of malingering, the ALJ can reject the claimant's testimony about the
                    severity of her symptoms only by offering specific, clear and
13                  convincing reasons for doing so.
14   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks
15   omitted).
16          “The clear and convincing standard is the most demanding required in Social Security
17   cases.” Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At the same
18   time, the ALJ is not required to believe every allegation of disabling pain, or else disability
19   benefits would be available for the asking[.]” Molina, 674 F.3d at 1112 (citation omitted). “The
20   ALJ must specifically identify what testimony is credible and what testimony undermines the
21   claimant's complaints.” Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 693 (9th Cir.
22   2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999)).
23          In weighing a claimant’s credibility, an ALJ may consider, among other things,
24   inconsistencies either in the claimant's testimony or between his testimony and his conduct,
25   claimant's daily activities, his work record, and testimony from physicians and third parties
26   concerning the nature, severity, and effect of the symptoms of which claimant complains.
27   Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). “If the ALJ’s credibility finding is
28   supported by substantial evidence in the record, [the court] may not engage in second-guessing.”
                                                       10
       Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 11 of 13


 1   Id. at 959. However, “an ALJ may not reject a claimant’s subjective complaints based solely on a
 2   lack of medical evidence to fully corroborate the alleged severity of pain.” Burch v. Barnhart,
 3   400 F.3d 676, 680 (9th Cir. 2005).
 4          Here, plaintiff testified that she has a history of lung cancer. AR 211. She underwent a
 5   lobectomy in her left lower lung in September 2010 and had surgery to remove cancer from the
 6   upper right lung in November 2012. Id. Her surgeries have been successful and there is currently
 7   no evidence of lung cancer. AR 212. Plaintiff testified she cannot work because she continues to
 8   experience shortness of breath, which she attributes to insufficient blood flow. AR 212-213. She
 9   also stated she suffers back pain which makes it difficult for her to sit for long periods. AR 222.
10   She experiences shortness of breath every day for at least one half to three-quarters of the day.
11   AR 213. Plaintiff last went to the emergency room in September 2018 with a coughing fit. AR
12   214-215. She uses inhalers daily, which do not provide complete relief. AR 213.
13          Plaintiff used nebulizers until about six months prior to the hearing. AR 213-214. She
14   stopped using a nebulizer because she did not think it helped and her pulmonary provider told her
15   that the albuterol was not helping her lungs. AR 214. However, when she does not use the
16   nebulizer, her breathing “gets shorter” and she gets dizzy, which sends her into a panic. Id. She
17   becomes agitated and starts shaking, a situation that may last “a couple of hours.” Id. She tries to
18   stay calm and use her inhalers to get her breathing under control. Id. Plaintiff testified to heart
19   issues that began in 2017. AR 220. Her heart races when she engages in physical activity. AR
20   221. She experiences increased heart rate when she lays down at night. AR 220. Plaintiff stated
21   she suffers neck pain daily, which she has suffered since before her lung cancer. AR 215. She
22   suffers from anxiety and low back pain. AR 212. Plaintiff takes Tizanidine and Tylenol 3
23   (Tylenol + Codeine) for pain. AR 215. She estimated she can walk for about two blocks then
24   needs to sit down and rest for about thirty minutes. AR 216. After resting, she can get up and
25   walk again. Id. She can walk about one mile throughout the day. Id.
26          Plaintiff has guardianship of her three-year-old grandchild; she gained custody when the
27   child was born. AR 199. Her son, the child’s father, has visitation rights, but lives in Oregon and
28   has a history of incarceration. Id. Plaintiff can bathe, dress, and change her granddaughter, but
                                                       11
       Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 12 of 13


 1   she stopped picking her up when she weighed about 18 pounds. AR 217. Plaintiff testified she
 2   can engage in housecleaning, but only one room in a day. AR 218. She may take six hours to
 3   finish cleaning the room because she stops to sit and rest. Id. Her home is 800 square feet. AR
 4   219. When she vacuums, she takes breaks to rest; she may vacuum for about 15 minutes before
 5   needing to rest for thirty minutes. Id.
 6          The ALJ found “the claimant’s current medically determinable impairment could
 7   reasonably be expected to produce the alleged symptoms; however, the claimant’s statements
 8   concerning the intensity, persistence and limiting effects of these symptoms are not entirely
 9   consistent with the objective medical and other evidence for the reasons explained in this
10   decision. Accordingly, these statements have been found to affect the claimant’s ability to work
11   only to the extent they can reasonably be accepted as consistent with the objective medical and
12   other evidence.” AR 31. First, the ALJ reviewed medical evidence and found that “the medical
13   evidence does not support the severity alleged by the claimant. Instead, the evidence shows the
14   minimal treatment and mild findings.” To support this conclusion, the ALJ noted that plaintiff
15   treats her chronic pain with “over-the-counter Tylenol” and that plaintiff’s oncologist has not
16   recommended follow up treatments.
17          The medical evidence cited by the ALJ does not clearly contradict plaintiff’s testimony
18   and is recited somewhat inaccurately. First, the record reflects that plaintiff is not treating her
19   pain with regular over-the-counter Tylenol, but Tylenol 3, which contains the narcotic Codeine.
20   AR 215. In any case, plaintiff is not required to “produce ‘objective medical evidence of the pain
21   or fatigue itself, or the severity thereof.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)
22   (quoting Smolen, 80 F.3d at 1282). The ALJ’s reliance on the lack of objective evidence is
23   further undermined by the fact that she did not possess all relevant records, as discussed above.
24   The medical record cited by the ALJ does not support the conclusion that the record contradicts
25   plaintiff’s testimony, and as such, conflict with the medical record was not an appropriate reason
26   to discount plaintiff’s statements.
27          As a secondary reason for discounting plaintiff's testimony, the ALJ briefly references
28   plaintiff’s “varied daily living activities,” without providing any specifics. AR 33. The Ninth
                                                        12
       Case 2:20-cv-00607-AC Document 17 Filed 03/23/21 Page 13 of 13


 1   Circuit has held that “if a claimant ‘is able to spend a substantial part of [her] day engaged in
 2   pursuits involving the performance of physical functions that are transferable to a work setting, a
 3   specific finding as to this fact may be sufficient to discredit a claimant’s allegations.” Vertigan v.
 4   Halter, 260 F.3d 1044, 1050 (9th Cir. 2001) (alteration in original) (quoting Morgan v. Comm’r
 5   of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999)). “One does not need to be ‘utterly
 6   incapacitated’ in order to be disabled.” Id. (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.
 7   1989) ) (finding that activities such as walking in the mall and swimming are not necessarily
 8   transferable to the work setting with regard to the impact of pain as a claimant may do these
 9   activities despite pain for therapeutic reasons). “Disability claimants should not be penalized for
10   attempting to lead normal lives in the face of their limitations,” and “[o]nly if the level of activity
11   were inconsistent with [the claimant’s] claimed limitations would these activities have any
12   bearing on [her] credibility.” Reddick, 157 F.3d at 722.
13          Here, the ALJ does not cite any particular activities that contradict plaintiff’s claimed
14   limitations. Even if she had, plaintiff’s very minimal daily activities (basic childcare without
15   lifting, basic housekeeping with breaks) do not demonstrate that a “substantial part” of her day is
16   spent engaging in activities “transferable to a work setting.” Vertigan, 260 F.3d 1050. Thus, the
17   ALJ did not provide clear and convincing reasons for discrediting plaintiff’s subjective testimony.
18                                           VII. CONCLUSION
19          For the reasons set forth above, IT IS HEREBY ORDERED that:
20          1. Plaintiff’s motion for summary judgment (ECF No. 13), is GRANTED;
21          2. The Commissioner’s cross-motion for summary judgment (ECF No. 15) is DENIED;
22          3. The matter is REMANDED to the Commissioner for further proceedings; and
23          4. The Clerk of the Court shall enter judgment for plaintiff and close this case.
24   DATED: March 22, 2021
25

26

27

28
                                                        13
